Serial: 231658
                    IN THE SUPREME COURT OF MISSISSIPPI

                                   No. 89-R-99001-SCT
                                                                        FILEP
IN RE: THE RULES OF CIVIL                                                MAY 06 2020
PROCEDURE                                                            OFFICE OF THI:. <.,;LERK
                                                                      · SUPREME COURT
                                                                      COURT OF APPEALS


                             CORRECTED EN BANC ORDER

       Before the en bane Court is the Motion to Amend M.R.C.P. 7 lA (Motion

No. 2019-4627), filed by the Advisory Committee on Rules.

      After due consideration, we find that the motion should be granted.

       IT IS THEREFORE ORDERED that the Motion to Amend M.R.C.P. 7 lA is granted.

Rule 7 lA is amended as set forth in the attached Exhibit A. The amendment shall be

effective on July 1, 2020.

       IT IS FURTHER ORDERED that the Clerk of this Court must spread this order upon

the minutes of the Court and send a certified copy to West Publishing Company for

publication in the advance sheets of Southern Reporter, Third Series (Mississippi Edition),


                                                       ----
and in the next edition of the Mississippi Rules of Court.

       so ORDERED, this the       (o   day of May, 020.




                                              MICHAEL K. RANDOLR ,
                                              CHIEF msTICE
                                              FOR THE COURT



ALL msTICES AGREE.
                  EXHIBIT A


RULE 71A. EMINENT DOMAIN [RESERVED] [OMITTED]




                      2